Citation Nr: 1117094	
Decision Date: 05/03/11    Archive Date: 05/10/11

DOCKET NO.  06-22 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1986 and from January 1991 to April 1991.  She also had reserve duty.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).

Since the August 2010 Supplemental Statement of the Case (SSOC), the Veteran submitted an additional statement and additional treatment records.  With her statement, she indicated that she waives initial review by the RO of the new evidence.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c).

The issue of entitlement to an increased rating for service-connected irritable bowel syndrome has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it must be REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

The clinical evidence of record does not show a confirmed diagnosis of chronic pancreatitis, but, rather, shows that the Veteran's symptoms are related to other confirmed disabilities.


CONCLUSION OF LAW

Chronic pancreatitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board observes that VA fulfilled its duties to notify and assist the Veteran in the development of her service connection claim.  Sufficient evidence is available to reach a decision and the Veteran is not prejudiced by appellate review at this time.

VA sent the Veteran a letter in March 2005 informing her of the evidence necessary to establish entitlement to service connection.  She was notified of what was necessary to establish her claim, what evidence she was expected to provide, and what VA would obtain on her behalf.  Thus, the letter satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2010).  A March 2006 letter also informed the Veteran of the type of evidence necessary to establish an effective date or a disability rating, as is required under Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA met its duty to notify with regard to this claim.

VA also has a duty to assist the Veteran in substantiating her claim under 
38 C.F.R. § 3.159(c), (d) (2010).  Here, the Veteran's statements, her service treatment records, and post service VA and private treatment records have been associated with the claims folder.  The Veteran was afforded a VA examination in April 2010 and the report is also of record.  The Veteran was given the opportunity, but has not notified VA of any additional available relevant records with regard to her claim.

The Veteran was also afforded a Board videoconference hearing in December 2009 and the transcript is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 
38 C.F.R. 3.103(c)(2) (2010) requires the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned VLJ discussed with the Veteran the basis of the prior determinations and noted the element of the claim that was lacking to substantiate her claim for benefits.  In addition, the VLJ confirmed that all pertinent evidence is associated with the claims folder.  In fact, the Veteran was able to provide pertinent evidence as to her claim at the time of the hearing.  Moreover, neither the Veteran, nor her representative, has asserted that VA failed to comply with 
38 C.F.R. 3.103(c)(2), or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through her testimony, demonstrated that she has actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

VA has done everything reasonably possible to assist the Veteran.  A remand for further development of this claim would serve no useful purpose.  VA has satisfied its duties to notify and assist the Veteran and further development is not warranted.

Service Connection 

The Veteran is seeking to establish service connection for chronic pancreatitis.  Generally, for service connection, the record must contain (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  In other words, entitlement to service connection for a particular disability requires evidence of the existence of a current disability and evidence that the disability resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  See also Pond v. West, 12 Vet. App. 341, 346 (1999).

VA regulation also provides that, with chronic disease shown as such in service (or within an applicable presumptive period under section 3.307), subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The first element for service connection is the current existence of the claimed disability.  In this case, much development has occurred to establish this fact.  The Veteran contends that she experienced her first episode of pancreatitis in December 1980, while still in service.  A December 1980 clinical note does show that the Veteran reported with a six-week history of epigastric pain.  CAT scan revealed an enlarged pancreas and the assessment was "poss pancreatic duct stricture."  The Board does concede that this is the initial manifestation of many years of epigastric pain.  The question is whether the symptoms experienced by the Veteran over the last thirty years are manifestations of the claimed disability.  The many years of treatment notes are summarized, below.

VA treatment records dated in August 1986 show reports of epigastric pain similar to that reported in 1980.  In November 1989, the Veteran was seen for intermittent diarrhea and constipation, and was noted to have symptoms "most consistent with irritable bowel syndrome."  

In November 1991, the Veteran was referred to a private doctor of gastroenterology and internal medicine.  The doctor confirmed her ongoing symptoms as including right upper quadrant pain, along with diarrhea and hematochezia.  The physician diagnosed gastritis, and heterotopic gastric mucosa, proximal esophagus.  There was no mention of any abnormality of the pancreas.

In September 1992, the Veteran was noted as having "epigastric pain, most consistent with IBS."  Several months later, in December 1992, diagnostic imaging revealed "very slight abnormalities of head of pancreas...consistent with minimal chronic pancreatitis."  Handwritten treatment notes of the same month show "possible chronic pancreatitis."  The Board notes that the terms "consistent with" and "possible" indicate that there was not a definite diagnosis at that time.

In January 1993, a private gastroenterology report referred to the 1980 treatment and noted a "history of recurrent pancreatitis."  However, physical endoscopic examination revealed probable previous stone passage with normal pancreas.  In March of the same year, a history of upper quadrant pain was again noted, although the etiology was noted as questionable.  A January 1993 endoscopic retrograde cholangiopancreatogram (ERCP) revealed "no evidence of any pancreatic disease or other abnormalities."  

In June 1994, the Veteran's family practice physician documented a visit related to enzymes studies.  The Veteran's history included "recurrent pancreatitis," but the studies revealed "no evidence at this time of recurrent pancreatitis."  In December 1994, the Veteran was seen by a private physician to determine an answer to the "question regarding chronic pancreatitis versus recurrent biliary tract disease."  The physician noted that there was no evidence of chronic pancreatitis on the Veteran's pancratogram, and suggested that her more appropriate diagnosis is irritable bowel syndrome (IBS).

The Veteran continued to seek treatment for the symptoms noted, and in an October 1996 handwritten note, the physician recommended "R/O IBS; R/O Pancreatitis ??"  Again, an indication that pancreatitis needs to be ruled out is not a showing of a diagnosis of the disability.

In March 1998, the Veteran again sought treatment related to constipation and was assessed as having irritable bowel syndrome.  In October of the same year, she was again seen for "waves of pain that occur after eating," and reported as having a history that included an "acute attack of pancreatitis."  The handwritten notes show the assessment of pancreatitis at that time.

In April 1999, the Veteran's family practice physician noted "no evidence for chronic pancreatitis per her pathology," and assigned the diagnosis of IBS.  Further radiologic testing by the USAF Academy Outpatient Clinic in July 1999 again revealed a normal appearing pancreas, with prominence of the pancreatic head, which is stable.  In October of the same year, the Veteran experienced a flare up and was hospitalized for three days.  Another radiologic report at that time reveals a normal abdominal ultrasound.  However, an October 1999 follow up note shows that she was seen as a follow up for pancreatitis and given an assessment of pancreatitis.

In January 2000, the Veteran's private physician noted "chronic abdominal pain, likely due to pancreatitis."  The handwritten notes indicate the Veteran's frustration in wanting "to know if she has pancreatitis or not."  She sought testing to confirm the diagnosis.  In February 2000, she was seen at the Chronic Pain Management Center of University Hospital.  The examiner noted her history as including "pain subsequent to pancreatitis," but also noted that the Veteran reported that "more recent evaluations have indicated that pancreatitis is much less likely" and that the diagnosis is being established for gastroesophageal reflux disease (GERD).  The physician ordered an endoscopic retrograde cholangiopancreatogram (ERCP) in order to address "suspected chronic pancreatitis."  However the report reveals "no abnormality of pancreatic ductal system."  A follow-up noted in May 2000 clearly shows that pancreatitis has been ruled out by ERCP.

In September 2000, the Veteran was hospitalized overnight related to hypothyroidism, and chronic left upper quadrant pain was noted, as well as a "history of pancreatitis."

A private Upper GI endoscopy report, dated in December 2002, suggests that the Veteran has a hiatal hernia, and "persistent GERD symptoms," but a normal stomach and normal duodenum.  An August 2004 private report also shows treatment for GERD with no mention of pancreatitis.

In April 2005, the Veteran was afforded a VA examination.  She reported a history of bowel disturbance, manifested by diarrhea or constipation.  She also complained of upper quadrant area tenderness.  The examiner diagnosed irritable bowel syndrome.

In January 2007, a CT of the abdomen revealed a "grossly unremarkable" pancreas without evidence of masses, cysts or calcifications.

In a December 2009 note, the Veteran's internist suggests that, based on treatment for over one year, she "can not say for certain that [the Veteran] does have chronic pancreatitis, but she certainly is suspicious for having early chronic pancreatitis that may manifest itself more clearly in the future." This opinion was based upon a review of a September 2009 Upper EUS report from the Veteran's physician, a copy of which is in the claims folder.  The Board, however, notes that the September 2009 report shows that the Veteran has "mild pancreatic parenchymal abnormalities including hyperechoic strands and hyperechoic foci noted on the EUS exam, but these are only two out of a minimum of four required criteria for an EUS diagnosis of chronic pancreatitis."  Thus, the findings in the report are not consistent with the physician's suspicion of pancreatitis.  In August 2010, the same physician submitted another report with similar findings.  At this time, the physician states, "I am still suspicious of her having pancreatitis (early stage of chronic)." 

Thus, to summarize, throughout the course of the appeal, the clinical records show ongoing treatment for epigastric pain and diarrhea, with several assessments of pancreatitis or possible pancreatitis, but with more recent diagnoses of GERD and IBS.  The Board notes that IBS is a service-connected condition.  Again, the pertinent question here is whether the Veteran carries a current diagnosis of pancreatitis.  Because the Veteran received initial treatment in 1980 for epigastric pain, and because of the 1998 and 1999 notations of pancreatitis on the consultation reports, the Board found a remand necessary in order to afford the Veteran an examination and determine whether a pancreatitis diagnosis is appropriate.  The Veteran's claimed pancreatitis, however, was not confirmed by clinical findings.  In April 2010, the VA examiner, a board-certified consultant in Gastroenterology and Hepatology, reviewed the claims folder and summarized the Veteran's history, consistent with that reported, above.  Physical examination at this time revealed very mild tenderness in the left upper quadrant, right lower quadrant, and left lower quadrant.  Bowel tones were normal, and no rebound or rigidity was noted.  The diagnosis was noted as irritable bowel syndrome with alternating periods of diarrhea and constipation; gastroesophageal reflux disease; and chronic abdominal pain secondary to irritable bowel syndrome.  The basis for this opinion was that "after multiple extensive evaluations of the pancreas spanning a 30-year time frame, there is no clinical or imaging evidence of a significant pancreatic abnormality."  If the Veteran's 30-year course of chronic abdominal pain was due to chronic pancreatitis, "it is reasonable to conclude that...there would be gross morphological changes that would be readily apparent by this time."  No such morphological changes were apparent.  The examiner concluded that the "Veteran's daily abdominal pain with alternating bowel function...has been, and continues to be, consistent with irritable bowel syndrome."  

Thus, although the 1998 and 1999 reports suggest that there were current diagnoses of pancreatitis at various times during the course of the Veteran's appeal, after review of the probative and persuasive evidence of record, the Board finds that the Veteran does not have a currently diagnosed pancreatitis disability.  The Board is cognizant of the holding in McClain v. Nicholson, such that a current disability exists if the diagnosed disability is present during the pendency of the claim, even if the disability resolves prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Indeed, in this case, pancreatitis was noted in medical records.   However, throughout the course of the appeal, the clinical abnormalities found, to include epigastric pain, were identical to those ultimately concluded to represent irritable bowel syndrome, an already service-connected disability.  Moreover, the April 2010 VA examiner provided a well-reasoned explanation as to why the Veteran's symptoms are related to one disability alone, irritable bowel syndrome.  The Board finds the VA examiner's opinion to hold great probative weight, as he had the benefit to review the entirety of the Veteran's medical history and to assess the trends in her symptoms, as well as to physically examine her present symptoms, when drawing his conclusions.  Thus, the Board finds that, although previous assessments of pancreatitis exist in the record, the accurate characterization of the Veteran's disability throughout the course of the appeal has been established by competent medical evidence as irritable bowel syndrome, alone.  

The Board observes the Veteran's ongoing contention that she indeed has chronic pancreatitis.  Generally, a lay person is competent to report factual matters of which he or she has first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  They are also competent to report what they perceive through their senses and symptomatology that is observable and identifiable by lay people.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  
See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  Further, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Barr v. Nicholson, 
21 Vet. App. 303 (2007).

In this case, the Veteran is a registered nurse and, therefore, has more than a simple layperson's understanding of medical diagnoses.  Nonetheless, the evidence shows that the Veteran was a labor and delivery nurse in service, worked in an OB clinic in 1998, and now is a training coordinator for a hospital.  See hearing transcript at pages 3 and 4, and October 1998 outpatient note.  Thus, there is no evidence that the Veteran is a nurse specializing in gastroenterology, such that she would have professional level knowledge as to diagnosing a complex disability, as in this case.  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, and this Veteran is more competent than most, the Veteran is not competent to provide evidence as to more complex medical questions and cannot be deemed a competent medical examiner of gastroenterological disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In any event, even if the Veteran's opinion is competent and credible, the board-certified consultant's opinion is still of more probative weight.

In summary, throughout the course of the last thirty years, the Veteran has dealt with symptoms raising suspicions of chronic pancreatitis.  However, at no time during the course of the appeal do the clinical findings consistently support such a diagnosis.  And, most recently, a VA examiner attributed the Veteran's symptoms to the already service-connected irritable bowel syndrome.  Thus, there is simply no credible evidence in the record of a current chronic pancreatitis disability.  Without a current confirmed diagnosis, there is no basis upon which to grant service connection under any relevant VA law or regulation.  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and the claim for entitlement to service connection for chronic pancreatitis must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for pancreatitis is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


